DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the updated new ground of rejection does not apply the reference in the teaching or matter specifically challenged in the argument.

Status of the Claims
Claim 6 is canceled.  Claims 9-17 are withdrawn.  Claims 1-5, 7-8, and 18-25 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0098315).
	Claim 1, Jung discloses (Fig. 19) a thin film transistor (TFT), comprising: 	a gate electrode (124a, first gate electrode, Para [0088]) above (124a is above 110) a substrate (110, first insulation substrate, Para [0079]); 	a channel layer (154a/154b/154c, first semiconductor/second semiconductor/third semiconductor forms channels and are disposed as single layer, Para [0083] , [0088], hereinafter “channel”) above the gate electrode (channel); and 	a first source electrode (173a, first source electrode, Para [0085]) , a drain electrode (175a, drain electrode, Para [0088]) and a first spacer (portion of 180p in between 185a and 185b, first passivation layer, Para [0090], hereinafter “1st”), wherein the first source electrode, the drain electrode, and the first spacer are above the channel layer (173a/175a/1st are above channel), the drain electrode is separated from the first source electrode by the first spacer (175a is separated from 173a by 1st) , the first spacer overlaps with the gate electrode (1st overlaps 124a), the first source electrode has a first width, and the drain electrode has a second width different from the first width (173a and 175a have different widths), 	a second source electrode (173c, third source electrode, Para [0089]) above the channel layer (173c is above channel), wherein the second source electrode is separated from the first source electrode by a pitch along a horizontal plane (173c is separated from 173a by a horizontal distance, hereinafter “pitch”); and 	a second spacer (portion of 180p the right of 191b, hereinafter “2nd”) between the drain electrode and the second source electrode (2nd is between 175a and 173c).	Claim 4, Jung discloses (Fig. 19) the TFT of claim 1, further comprising: 	a top dielectric layer (180q, second passivation layer, Para [0093]), above the first source 180q is above 173a, 175a, and 1st) , wherein the first spacer includes a first dielectric material, and the top dielectric layer includes a second dielectric material different from the first dielectric material (180p may be inorganic insulating layer and 180q may be organic insulating layer, Para [0090],  [0132]).		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315).	Claim 2, Jung discloses the TFT of claim 1.  	Jung does not explicitly disclose wherein the spacer has a third width that is about 5% to 15% of the first width.	However it is known in the art to use specific widths regarding source and drains.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of the spacer width (result effective at least insofar as the spacer width affects the width of the channel between source and drain) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or .
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Ahn (US 2014/0084293).
Claim 3, Jung discloses (Fig. 19) the TFT of claim 1, wherein the source electrode includes a first conductive material (173a is an electrode which would need to conduct), and the drain electrode includes a second conductive material (175a is an electrode which would need to conduct).	Jung does not explicitly disclose the drain electrode includes a second conductive material different from the first conductive material.	However, Ahn discloses (Fig. 2) a drain electrode (175, drain electrode, Para [0060]) includes a second conductive material different (175 can be different material from 173, Para [0060]) from a source electrode (173, source electrode, Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the selection of different materials for the drain and source electrode to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a drain and source electrode in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.	Claim 5, Jung discloses (Fig. 19) the TFT of claim 1, further comprising: 	a gate dielectric layer (140, gate insulating layer, Para [0096]) above the gate electrode and 140 is above 124a and below channel).	Jung does not explicitly disclose wherein the 2Application No.: 16/473,592Attorney Docket No.: 110348-248894 (P112170PCT-US)gate dielectric layer includes silicon and oxygen, silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen.	However, Ahn discloses (Fig. 2) a gate insulating 140 made of silicon oxide or silicon nitride, Para [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the specific material of the gate insulating layer, to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a gate dielectric in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Ohnuma (US 2002/0036288).	Claim 7, Jung discloses (Fig. 19) the TFT of claim 1.	Jung does not explicitly disclose wherein the channel layer includes amorphous silicon, zinc (Zn), or oxygen (O).	However, Ohnuma discloses a TFT with a channel comprising amorphous silicon (Para [0005]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ohnuma, including the specific material of the channel layer, to the Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Lee (US 2013/0099240).	  Claim 8, Jung discloses (Fig. 19) the TFT of claim 1.	Jung does not explicitly disclose wherein the TFT is above an interconnect, and the interconnect is above the substrate.	However, Lee discloses (Fig. 1) a TFT (TFT made from 173/175, Para [0053]) is above (TFT is above 124a) an interconnect (124a, first layer, under BRI is a metal layer that may be a connection layer for the electrode 124b), and the interconnect is above (124a is above 110) the substrate (110, substrate, Para [0038]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lee, including the lower layer of the gate electrode to the teaching of gat electrode of Jung as it is substitution of a dual-layer gate electrode for a single-layer gate electrode.	The applicant has not disclosed that the claimed interconnect is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for structural limitations to be prima facie unobvious.    See MPEP 2144.06.	Claim(s) 18-19 22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin (US 2006/0237857).	Claim 18, Bertin discloses (Figs. 15B, 25, 30) a computing device, comprising:
a circuit board (Fig. 14 circuit would be formed on circuit board); and
a memory device coupled to the circuit board and including a memory array (Fig. 30, shows memory device with memory cell arrays, Para [0175] –[0177]), wherein the memory array includes a plurality of memory cells (Fig. 30, Sub-Array SRAM Architecture, Para [0175]-[0177]), a memory cell (Fig. 25) of the plurality of memory cells includes a transistor (transistors T1 and T6 are transfer transistors) and a storage cell (T2 and T4 are storage cells), and wherein the transistor includes:
a gate electrode (Fig. 15B, 225’, back gate, Para [0086]) coupled to a word line of the memory array (gates of T1 and T6 are coupled to word line WL); 	a channel layer (1540, channel region, Para [0086]) above the gate electrode (1540 is above 225’); and
a first source electrode (1570, conductor contacts source 1535’, Para [0087]), 	a drain electrode (1590, conductor contacts drain 1530’, Para [0087], and 	a first spacer (1565, insulator, Para [0087]), wherein the first source electrode, the drain electrode, and the first spacer are above the channel layer (1570/1590/1565 are vertically above 1540), the first source electrode is coupled to a source line of the memory array (Fig. 25, sources of T1/T6 coupled to BL/BLb), the drain electrode is coupled to the storage cell (Fig.25, drains of T1/T6 coupled to source cells T2/T4), the drain electrode is separated from the first source electrode by the spacer (Fig. 15B, 1590 separated from 1570 by 1565), the first spacer overlaps with the gate electrode (1565 overlaps 225’), 	the first source electrode has a first width, and the drain electrode has a second width different from the first width (Fig. 15B, 1590 has a larger width than 1570); and 	the storage cell is coupled to a bit line of the memory array (T2 and T4 are coupled to VBB T3BB/T5BB, Para [0085]).	Bertin does not explicitly disclose a second source electrode above the channel layer, wherein the second source electrode is separated from the first source electrode by a pitch along a horizontal plane; and a second spacer between the drain electrode and the second source electrode.	However, Bertin disclose cross-section 1500’ of FIG. 15B may have coplanar devices which are not shown (Para [0087]).	Therefore it would have been obvious to one of ordinary skill in the art to form a duplicate 1500’ structure coplanar to the first 1500’ structure.  The motivation to do so is that the combination yields the predictable results of duplication of parts.  	The applicant has not disclosed that the claimed structure is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for structure limitations to be prima facie unobvious.  In re Harza, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04.	As a result Bertin discloses (see annotated Fig. 15B below) 	a second source electrode (2nd) above the channel layer (2nd is above 1540), wherein the second source electrode is separated from the first source electrode by a pitch along a horizontal plane (2nd is separated from 1570 by a horizontal distance, hereinafter “pitch”); and 	a second spacer (2nd space) between the drain electrode and the second source electrode (2nd space is between 1590 and 2nd).

    PNG
    media_image1.png
    645
    1156
    media_image1.png
    Greyscale
	Claim 19, Bertin discloses the computing device of claim 18.  Bertin does not explicitly disclose wherein the spacer has a third width that is about 5% to 15% of the first width.	However it is known in the art to use specific widths regarding source and drains.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of the spacer width (result effective at least insofar as the spacer width affects the width of the channel between source and drain) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 22, Bertin discloses (Figs. 15B, 25, 30) the computing device of claim 18, wherein the transistor further includes:	a gate dielectric layer (1550, insulator, Para [0094]) above the gate electrode (1550 is above 225’) and below the channel layer (1550 is below 1540); 	wherein the gate dielectric layer includes silicon and oxygen, silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen (1550 may be Al2O3, Para [0094]).
Claim 24, Bertin discloses (Figs. 15B, 25, 30) the computing device of claim 18, wherein the transistor is above (transistor formed of 225’/1540/1590/1570 is above 1220S’/1220S’’) an interconnect (1220S’/1220S’’, interconnects conductor segments, Para [0093]), and the interconnect is above (1220S’/1220S’’ is above P SUB) a substrate (P SUB, P substrate, Para [0083]).
	Claim 25, Bertin discloses (Figs. Annotated 15B, 25, 30) the computing device of claim 18, wherein the memory cell is a first memory cell, the storage cell is a first storage cell, the transistor is a first transistor (memory cell has multiple transistors), 	the plurality of memory cells further includes a second memory cell, and the second memory cell includes a second transistor including (Fig. 30 shows multiple memory cells up to N):	the second source electrode (2nd) above the channel layer (1540), wherein the second source electrode is separated from the first source electrode by the pitch along a horizontal plane (2nd separated from 1570 by pitch) and the second source electrode is coupled to the source line of the memory array (second source electrode would be connected to same line as Fig. 25); and 	the second spacer between the drain electrode and the second source electrode (2nd space is between 1590 and 2nd).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertin (US 2006/0237857) in view of Ahn (US 2014/0084293).	Claim 20, Bertin discloses the computing device of claim 18, the source electrode includes a first conductive material (1570 is conductor, Para [0087]), and the drain electrode includes a second conductive material (1590 is conductor, Para [0087]).173 and drain electrode 175 may include different conductive materials, Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the selection of different materials for the drain and source electrode to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a drain and source electrode in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertin (US 2006/0237857) in view of Ahn (US 2014/0084293) in further view Chang (US 2015/0277199).	Claim 21, Bertin discloses the computing device of claim 18, wherein the first spacer includes a first dielectric material (1565 may be SiO2, Para [0094]).	Bertin does not disclose wherein the transistor further includes: a top dielectric layer above the first source electrode, the drain electrode, and the first spacer, and the top dielectric layer includes a second dielectric material different from the first dielectric material.	However, Ahn disclose (Fig. 2) a top dielectric layer (180b, upper passivation layer, Para [0067]) above (180b is above 173/175/180a) a source electrode (173, source electrode, Para [0058]), a drain electrode (175, drain electrode, Para [0058],, and a spacer (180a, lower passivation layer may be SiO2, 180a can be SiO2 and 180b is organic, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the arts before the effective filing date to apply the upper passivation layer of Ahn as it provides further protection for thin film transistor (Chang, Para [0004], passivation layer covering a TFT for protection).
 	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertin (US 2006/0237857) in view of Luo (US 2005/0176188).	Claim 23, Bertin discloses (Figs. 15B, 25, 30) the computing device of claim 18.	Bertin does not explicitly disclose wherein the channel layer includes amorphous silicon, zinc (Zn), or oxygen (O).	However, Luo discloses forming a TFT with an amorphous silicon layer as a channel layer (Para [0024]).	Therefore it would have been obvious to one of ordinary skill in the arts before the effective filing date to apply the amorphous layer of Luo to the channel of Bertin as a-Si has increased mobility without increased leakage current (Luo, Para [0024]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819